PER CURIAM: *
The Federal Public Defender appointed to represent German Orlando Lopez-Ayala has moved for leave to withdraw and has filed a brief and a supplemental brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Lopez-Ayala has filed a response. We have reviewed counsel’s briefs and the relevant portions of the record reflected therein, as well as Lopez-Ayala’s response. We concur with counsel’s *206assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and thé APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.